Citation Nr: 1525225	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified during a Board hearing, held by the undersigned, in May 2014.  A copy of the hearing transcript (Transcript) is of record.

The Board has re-characterized the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for mixed personality disorder, claimed as schizophrenia, as whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, as the record contains diagnoses for multiple psychiatric disorders over the appellate period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in October 1995, the RO denied the Veteran's applications to reopen his claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran was notified of the denial by letter dated in October 1995, but he did not file a timely appeal or submit new and material evidence within a year.

2.  Evidence received since the October 1995 decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The unappealed October 1995 decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995). 

2.  Evidence received since the October 1995 decision is new and material; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  Specifically, he contends that psychiatric manifestations which led to his separation from the military existed continuously to the present, resulting in numerous, current psychiatric diagnoses to include: bipolar affective disorder, adjustment disorder, psychotic disorder, polysubstance dependence, schizoaffective disorder, and a personality disorder.  During his period of active service, the Veteran was diagnosed with mixed personality disorder, and he was separated from service because he was found mentally-unfit for duty.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's psychiatric claim in January 1983 because personality disorders are considered constitutional or developmental abnormalities and are not disabilities under governing VA regulations.  Further, the evidence of record failed to demonstrate a diagnosis for a disability for which service connection could be granted.  More recently, the Veteran's application to reopen this claim was denied in October 1995, as the RO determined that new evidence had not been submitted sufficient to reopen his claim.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, SSA records, statements from the Veteran, and the Veteran's Board hearing transcript.  Following a review of the evidence, several VA outpatient records have diagnosed the Veteran with a myriad of qualifying psychiatric disorders.  Further, the Veteran testified in May 2014 that his psychiatric manifestations which led to his separation from service, to include auditory and visual hallucinations, were similar to those he experienced at present.  See Transcript, p. 5.

In summation, evidence now of record clearly identifies current psychiatric diagnoses, and the Veteran has testified that the underlying symptomatology compares favorably to that which occurred during his period of active duty.  As such, new and material evidence has been received sufficient to reopen the Veteran's psychiatric claim.  The issue of entitlement to service connection for this disorder is addressed in the following section.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.




REMAND

Over the course of the appellate period, the Veteran has consistently maintained that an acquired psychiatric disorder, for which he carries several current diagnoses from VA examiners, is related to in-service psychiatric manifestations which resulted in his separation from active duty.  

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Taking into account the Veteran's multiple psychiatric diagnoses of record, as well as his documented, in-service psychiatric symptomatology (which was severe enough to warrant separation), his claim for service connection must be remanded for a comprehensive VA psychiatric examination so as to determine whether any current psychiatric diagnosis is etiologically-related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated VA outpatient records should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC shall schedule a VA mental disorders examination to assess the severity and etiology of any currently-diagnosed psychiatric disorder.  The Veteran's claim folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should review, note, and discuss the Veteran's statements in support of his claim, to include the Veteran's testimony that he suffered from auditory and visual hallucinations during his period of active service.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not that any current, acquired psychiatric disorder, to include but not limited to bipolar affective disorder, adjustment disorder, psychotic disorder, polysubstance dependence, and schizoaffective disorder, had its onset in service or is otherwise etiologically-related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


